Title: George Jefferson to Thomas Jefferson, 16 March 1810
From: Jefferson, George
To: Jefferson, Thomas


          
            Dear Sir
             
                     Richmond 
                     16th Mar: 1810.
          
          
		   I yesterday received from Mr Chas Johnston on your account, a dft on Messrs Tompkins & Murray of this place at 10 days sight for 1243$. 
		  
            I have heard nothing yet of Messrs Shoemaker’s flour.
          
            I am Dear Sir Your Very humble servt
            
                  Geo. Jefferson
          
         
          Mrs. T. Wilber Chelf, Mrs. Virginius Dabney, and Mrs. Alexander W. Parker, Richmond, 1944; photocopy in ViU: TJP
        